DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 1/19/2022 is acknowledged.
Claims 5, 7, 10, 13 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/19/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 6are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsu et al. (US PG Pub 2019/0276625, hereinafter Hsu).
Regarding claim 1, figure 6 of Hsu discloses a semiconductor package comprising:
a package substrate (10) comprising: an insulating layer (53) having an upper surface and a lower surface opposite to the upper surface and provided with a first region which is recessed to a first depth from the upper surface toward the lower surface,
a redistribution wiring (35) buried in the insulating layer,

a wire connection pad (47) on the upper surface of the insulating layer and connected to the redistribution wiring;
a first semiconductor chip (21) overlapping, in a top-down view of the semiconductor package, the recessed first region of the insulating layer and comprising a first chip pad connected to the chip connection pad of the package substrate; and
a second semiconductor chip (23) on the first semiconductor chip and connected to the wire connection pad of the package substrate through a conductive wire.
Regarding claim 2, figure 6 of Hsu discloses a first adhesion layer (64) on the upper surface of the insulating layer and covering side surfaces of the first semiconductor chip.
Regarding claim 6, figure 6 of Hsu discloses a thickness of the first adhesion layer is greater than a thickness of the first semiconductor chip, and
wherein when the semiconductor package is viewed in a top down view, the second semiconductor chip is greater than the first semiconductor chip in area.

Claims 11 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ohba et al. US PG Pub 2015/0235994, hereinafter Ohba).
Regarding claim 11, figure 15 of Ohba discloses a semiconductor package comprising:
a package substrate comprising: an insulating layer (219) having an upper surface and a lower surface opposite to the upper surface, and
provided with a first region which is recessed to a first depth from the upper surface of the insulating layer toward the lower surface of the insulating layer,
a redistribution wiring buried in the insulating layer,

a wire connection pad (223c) on the upper surface of the insulating layer and connected to the redistribution wiring;
a first semiconductor chip (203) overlapping, in a top-down view of the semiconductor package, the recessed first region of the insulating layer,
wherein the first semiconductor chip includes a first semiconductor substrate which has a lower surface and an upper surface opposite to each other, the lower surface of the first semiconductor substrate being closer to the bottom surface of the recessed first region of the package substrate than the upper surface of the first semiconductor substrate, and
a first chip pad (103b) which is disposed on the lower surface of the first semiconductor substrate and is connected to a first active layer which corresponds to a portion of the first semiconductor substrate, the portion of the first semiconductor substrate being adjacent to the lower surface of the first semiconductor substrate;
a chip connection terminal (104a) in the recessed first region of the insulating layer and interposed between the chip connection pad of the package substrate and the first chip pad of the first semiconductor chip;
a first adhesion layer (131) on the package substrate and surrounding the first semiconductor chip;
a second semiconductor chip (205) on the first adhesion layer, wherein the second semiconductor chip includes:
a second semiconductor substrate having a lower surface and an upper surface opposite to each other, the lower surface of the second semiconductor substrate being closer to the upper surface of the first semiconductor substrate, and

a conductive wire (217) connecting the wire connection pad of the package substrate to the second chip pad of the second semiconductor chip; and
a first molding layer (220) on the package substrate and surrounding the first adhesion layer and the second semiconductor chip.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu.
Regarding claim 8, Hsu does not explicitly disclose a thickness of the first adhesion layer has a value from about 90 micrometers to about 135 micrometers.
However, it would have been obvious to form the adhesion layer to have a thickness in the claimed range since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).

Claims 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ohba.
Regarding claim 16, Ohba does not explicitly disclose the first depth of the recessed first region of the package substrate has a value between about 1 micrometer to about 20 micrometers.
However, it would have been obvious to form the recess to have a depth within the claimed range since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 18, Ohba discloses the entire claimed invention as noted in the above rejections except for a third semiconductor chip on the second semiconductor chip, wherein the third semiconductor chip is provided with a third active layer in an upper portion of the third semiconductor chip, and is wire-bonded to the wire connection pad of the package substrate.
However, it would have been obvious to form a third die above the second die that is wire-bonded to the connection pad of the package substrate as such a configuration is well known in the art for forming memory arrays.
Regarding claim 19, Ohba does not explicitly disclose the first depth of the recessed first region of the package substrate has a value from about 1 micrometer to about 20 micrometers, and wherein a thickness of the first adhesion layer has a value from about 90 micrometers to about 135 micrometers.
However, it would have been obvious to form recess to have a depth within the claimed range since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).

Allowable Subject Matter
Claims 3, 4, 9, 12, 14, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773. The examiner can normally be reached Mon-Fri 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





/YU-HSI D SUN/Primary Examiner, Art Unit 2895